DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 2-30 are allowed over the prior art of record.


The following is an examiner’s statement of reasons for allowance: 
Uchida et al. (U.S. Pub. No.: 2016/0211704) teaches a power transmission device that adjusts the resonance frequency of a plurality of power transmitters with high precision. The power transmission device includes a first power transmitter and a second power transmitter that respectively adjust the capacitance such that a resonance frequency is attained, based on a variation degree of a phase difference with respect to a variation of the capacitance when the capacitance of a variable capacitance unit is varied, and the first control unit adjusts the resonance frequency of the first power transmitter in a state where the second power transmitter is off, and the second control unit adjusts the resonance frequency of the second power transmitter in a state where the first power transmitter is off. 
Higaki et al. (U.S. Pub. No.: 2018/0226839) teaches a wireless power transmission device to transmits electric power to a plurality of wireless power reception devices by using radio waves and includes a plurality of antennas; a calculator configured to calculate an amplitude and a phase at a time of transmission of a power transmission signal corresponding to each of the plurality of antennas; and a signal circuit configured to transmit the power transmission signals via the plurality of antennas, based on the amplitudes and the phases calculated by the calculator.  The calculator calculates the amplitude and the phase at the time of the transmission of the power transmission signal, based on an amplitude and a phase at a time of reception by the wireless power reception devices of the power transmission signal and a power distribution ratio corresponding to the wireless power reception device. 
Zeine et al. (U.S. Pub. No.: 2019/0148950) teaches a wireless power reception apparatus configured to receive wireless power from a wireless charging system in a wireless power delivery environment.  The wireless power reception apparatus includes a control system and an antenna array.  The control system is configured to dynamically adjust transmission and reception radiation patterns of the antenna array to reduce human exposure to wireless radio frequency (RF) energy. 
Regarding claims 2, 17 and 21, the prior art made of record, alone or in combination, fails to clearly teach or fairly suggest transmitting, via an antenna of the antenna array of the wireless-power transmitter, a set of radio frequency (RF) test signals, wherein each RF test signal in the set of RF test signals uses a distinct phase of a plurality of available phases for the antenna; receiving, from a wireless-power receiver, information identifying respective amounts of power delivered to the wireless-power receiver by each RF test signal in the set of RF test signals; and determining, based on the respective amounts of power delivered to the wireless-power receiver, an optimal phase, wherein the optimal phase is a phase of the plurality of available phases for the antenna that delivers a greatest amount of power to the wireless-power receiver, in combination with other limitations, as specified in the independent claims 2, 17 and 21, and further limitations of their respective dependent claims 3-16, 18-20 and 22-30.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A. Pham whose telephone number is              (571) 272-8097, the fax number is (571) 273-8097 and the email is tuan.pham01@uspto.gov.  The examiner can normally be reached on Monday through Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN PHAM/           Primary Examiner, Art Unit 2649